 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT TACOMA

 6      JULIE A. CARD.,
                                                            Case No. C18-311 RSM
 7                                  Plaintiff,
                  v.                                        ORDER AFFIRMING
 8                                                          ADMINISTRATIVE DECISION
        COMMISSIONER OF SOCIAL
 9      SECURITY,
10                                  Defendant.

11

12          The Court, having reviewed plaintiff's complaint, the Report and Recommendation of

13   Judge Theresa L. Fricke, United States Magistrate Judge, and objections to the report and

14   recommendation, if any, and the remaining record, does hereby find and ORDER:

15          (1)        the Court adopts the Report and Recommendation;

16          (2)        the administrative decision is AFFIRMED.

17          Dated this 8th day of March, 2019.

18

19

20

21
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25
     ORDER AFFIRMING ADMINISTRATIVE DECISION
     -1
